Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 1 of 9 PagelD 567

World Canada Local age) i) alas Money a lsrol leg

 

Trade in your LCMS & save big

+
hase CnlLansitia
DIO TT) Seer i

 

COMMENTARY

The great 440 Hz conspiracy, and why all of
our music is wrong: Alan Cross

 

By Alan Cross + GlobalNews | yhibit 6

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 2 of 9 PagelD 568

 

A vintage plastic guitar tuner measures 440 Hz. Getty Images

Et we oe + -A A+

Gather ‘round, kids. Those of you with tinfoil hats may wish to ensure that
they’re fitted snuggly. What I’m about to tell you will shake your faith in all the
music you've heard in your life.

If you look down the right paths, it becomes clear that governments and
various security apparatuses have used music to control us using music. All
the music of the West that’s based on the standard 12-tone scale is used for
the management of crowds as well as thought control.

READ MORE: ‘Big Brother Canada’ Season 6 winner crowned
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 3 of 9 PagelD 569
Let’s begin with some music theory.

lf musical performances were to sound the same the world over, some
standardization was required. As early as 1885, the Music Commission of the
Italian Government declared that all instruments and orchestras should use a
tuning fork that vibrated at 440 Hz, which was different from the original
standard of 435 Hz and the competing 432 Hz used in France.

STORY CONTINUES BELOW ADVERTISEMENT
fe x

 

WATCH NOW.

Start Now

Start watching now with MediaPlayer10. s

Media Player? 0

In 1917, the American Federation of Musicians endorsed the Italians, followed
by a further push for 440 Hz in the 1940s.

In 1953, a worldwide agreement was signed. Signatories declared that middle
“A” on the piano be forevermore tuned to exactly 440 Hz. This frequency
became the standard ISO-16 reference for tuning all musical instruments
based on the chromatic scale, the one most often used for music in the West.
All the other notes are tuned in standard mathematical ratios leading to and
from 440 Hz.

This tone standard is now universally accepted, which is why a piano in
Toronto sounds exactly the same as a piano in China.
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 4 of 9 PagelD 570
Weirdly, no one can say for sure why this frequency was chosen in the first
place. In fact, there those among us who vehemently disagree with this
standard. In fact, they consider the 440 Hz middle “A” to be an abomination
against nature.

READ MORE: Neon Dreams on their undefinable music and leaving the
Hedley tour

Adherents to this theory claim that a more “natural” frequency for middle “A”
is 438 Hz. Others believe that the correct middle “A” is 432 Hz (also known as
Verdi’s A) because it has “a pure tone of math fundamental to nature” and is
“mathematically consistent with the patterns of the universe, vibrating with
Phi, the Golden Ratio. They point to how this pitch can be connected to
everything from nautilus shells to the works of the ancients, including the
construction of the Great Pyramid.

STORY CONTINUES BELOW ADVERTISEMENT

 

Trade up to Orbitrap LCMS

Thermo Scientific™ Open >

Furthermore, 432 Hz resonates with 8 Hz (the Schumann Resonance), the
documented fundamental electromagnetic “beat” of Earth. It just fee/s better.

Research says that music tuned from this frequency is easier to listen to,
brighter, clearer, and contains more inherent dynamic range. As a result,
music with this tuning need not be played at higher volumes and thus
reduces the risk of hearing damage.
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 5 of 9 PagelD 571

The more radical among middle “A” haters insist that the true frequency
should be 528 Hz because it’s a “digital bio-holographic precipitation
crystallization [and] miraculous manifestation of diving frequency vibrations.” |
have no idea what that means.

Here’s where the conspiracy comes in. There is allegedly something sinister
and evil about 440 Hz. It is said that the Rockefeller Foundation had an
interest in making sure the United States adopted the 440 Hz standard in
1935 as part of a “war on consciousness” leading to “musical cult control.”

Without going too far down this rat hole, this theory says that tuning all music
to 440 Hz turns it into a military weapon.

| quote from one of the many online articles on the subject: “The
monopolization of the music industry features this imposed frequency that is
‘herding’ populations into greater aggression, psychosocial agitation, and
emotional distress predisposing people to physical illnesses and financial
impositions profiting the agents, agencies, and companies engaged in the
monopoly.”

STORY CONTINUES BELOW ADVERTISEMENT

Trade up to Orbitrap LCMS

Trade in to upgrade your MS
system for an applied discount on >
Orbitrap Exploris MS

 

READ MORE: Carrie Underwood goes into detail about facial injury in 1st
TV interview since accident
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 6 of 9 PagelD 572
Whoa.

Going a little deeper, we end up at the doorstep of the Nazis. It is said that
propaganda minister Joseph Goebbels insisted that on 440 Hz tuning in
Germany because he believed it made people think and feel in specific ways,
making them “a prisoner of a certain consciousness.” And if you're trying to
mobilize the population for Der Fuhrer, that’s exactly what you want, right?

There’s more from the Tinfoil Headphones crowd: “The powers that be are
successfully lowering the vibrations of not only the young generation but the
rest of us as well. These destructive frequencies entrain the thoughts towards
disruption, disharmony, and disunity. Additionally, they also stimulate the
controlling organ of the body — the brain — into disharmonious resonance,
which ultimately creates disease and war.”

There’s something to think about the next time you pop in some earbuds.
Does listening to music make you feel more warlike and diseased?

Let’s test it out with this video.

Pa LU fad
=" The Ultimate Test: 440 Hz,vs 432 Hz
= @ Watch later Share

wen
>)

ares

 
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 7 of 9 PagelD 573

Got that? Now try another experiment. Here are two versions of Coldplay’s
“The Scientist,” starting with the standard version from their 2002 album, A
Rush of Blood to the Head.

STORY CONTINUES BELOW ADVERTISEMENT

ad =A B C me

 

Your fingers can tell you a lot about your personality

? Tips and Tricks Open

by es
TH Coldplay - The Scientist (Official Video) © ra
a * Watch later Share

 

Any feelings of war or disease yet?

Now listen to this. It’s a version of the same song that’s been tuned down to
the supposedly more natural frequency of 432 Hz. Can you feel a difference?
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 8 of 9 PagelD 574

Camere eV em cacti (eyes rs co ‘ad
gece Watchlater Share

 

I've also been told that the different effects these frequencies have on our
chakras. Songs tuned to 440 Hz work on the third eye chakra (the “thinking”)
while 432 Hz stimulates the heart chakra (the “feeling”). Therefore, 432 Hz
music increases the spiritual development of the listener. It may even have
healing properties.

STORY CONTINUES BELOW ADVERTISEMENT

Trade up to Orbitrap LCMS

Trade in to upgrade your MS
rect Rees |e eee cee) l gaa g| Ps
Orbitrap Exploris MS

 

There are numerous organizations advocating a universal switch to 432 Hz,
but that would involve upsetting worldwide standards, not to mention the
construction and re-tuning of millions of musical instruments. Nice idea, but it
ain't gonna happen.
Case 2:20-cv-00955-JLB-NPM Document 58-6 Filed 03/29/21 Page 9 of 9 PagelD 575

lf that idea stressed you out, please meditate on this special 432 Hz music.

432Hz Miracle Tone - Raise Positive Vibrations |.... ® ad
- <= ie ~~ . 5 Watch later Share

 

Alan Cross is a broadcaster with 102.1 the Edge and a commentator for Global
News.

Subscribe to Alan’s Ongoing History of New Music Podcast now on Apple
Podcast or Google Play

2018 Global News, a division of Corus Entertainment Inc
© JouRNALISTIC STANDARDS Z\ REPORT AN ERROR
Alan Cross 432 Hz 440 Hz 440 Hz conspiracy +4 C)

COMMENTS
